J-S45022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 STANLEY POSTELL                           :
                                           :
                    Appellant              :   No. 526 EDA 2020


           Appeal from the PCRA Order Entered January 31, 2020,
            in the Court of Common Pleas of Philadelphia County,
            Criminal Division at No(s): CP-51-CR-0008438-2013.


BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY KUNSELMAN, J.:                      FILED DECEMBER 15, 2020

      Stanley Postell appeals from the order denying his petition for relief filed

pursuant to the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A. §§9541-46.

Additionally, Postell’s court-appointed PCRA counsel has filed a motion for

leave to withdraw from representation, as well as a “no-merit” letter pursuant

to   Commonwealth         v.   Turner,   544   A.2d    927   (Pa.   1988),    and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). We

grant counsel’s motion to withdraw and affirm the PCRA court’s order denying

post-conviction relief.

      The pertinent facts have been summarized as follows:

            In the days leading up to April 11, 2013, a group of high
         school students associated with the Lansdowne section of
         Philadelphia, and a group of high school students associated
         with the Wynnefield section of Philadelphia, had an
         escalating series of conflicts. On April 2013, Basil Harrison
         from Wynnefield, was going to fight Anthony White, known
J-S45022-20


       as “Tone,” from Lansdowne as the next step in this conflict.
       On April 11, 2013, prior to the fight, Harrison met with his
       friends from Wynnefield, Tyler Blango and Rahim Pleasant.
       Harrison informed Blango and Pleasant that there was going
       to be a fight at the Tustin Playground, across from the
       Overbrook High School, and that he thought some of the
       people who would be present would have guns. Blango was
       armed with a silver Colt .38 revolver with duct tape on the
       handle and rubber bands relacing the missing spring that
       put tension on the weapon’s hammer.

          At approximately 3:30 in the afternoon, a group from
       Wynnefield, which included Harrison, Blango, and Pleasant,
       congregated at the Tustin Playground, in the outfield of the
       baseball diamond, where a group from Lansdowne was
       already present. [Postell] and Jaquan Jordan [co-defendant]
       were present with the students from Lansdowne. [Postell]
       was wearing a red hoody sweatshirt with light pants and
       possessed a .45 caliber semi-automatic handgun. By the
       time he arrived at the playground, Blango had been told that
       [Postell] was going to have a gun. Approximately 30
       students were present on the playground, forming a circle
       around the fight location. Although Harrison and Tone were
       supposed to fight, Tone backed out of the fight for an
       unknown reason. Instead, Daquan Briscoe stepped in for
       Harrison while Jordan stepped in for Tone.

          While Briscoe and Jordan were fighting, [Postell], Blango
       and Samir (a friend of Blango) got into a verbal argument.
       During this argument, [Postell] stated, “You got your gun?
       Because I got my gun too.” [Postell] then drew his gun and
       shot at Blango and the crowd. Thereafter, Blango pulled his
       gun and attempted to return fire, but Blango’s gun did not
       work. Jordan was also in possession of a firearm and shot it
       during the exchange, though it is unclear at whom he was
       shooting. Upon the shots being fired, the spectators
       watching the fight began to flee from the area. Blango was
       shot once in the hip and retreated away from the playground
       to the Little Caesar’s Pizza store across the street. Blango
       was later taken to the hospital by police, where surgeons
       removed a portion of Blango’s small intestine and colon.

          While [Postell] was shooting at Blango, a fight spectator,
       Bernard Scott, was hit. Antoine Gardiner, an eyewitness
       from the street who was in his truck, stopped his vehicle

                                   -2-
J-S45022-20


       and, with the assistance of a few students from the
       playground, placed Scott into his truck and transported him
       to Lankenau Hospital. Scott was hit three times, once in the
       right wrist, once through the right abdomen, and once in
       the left wrist.

          After shooting Blango and into the crowd, [Postell] fled
       towards 60th Street. Pleasant, who had been watching the
       fight, obtained a gun from Samir and chased after [Postell].
       Approaching     [Postell],  Pleasant   shot   at   [Postell]
       approximately four or five times, striking him once in the
       back.

          Mark Robinson, an eyewitness to the shooting and
       [Postell’s] flight, directed police officers to the direction
       [Postell] had fled. Police found [Postell] shortly thereafter
       as he walked near the corner of 61st Street and Jefferson
       Street. Robinson and Donald Jones, another eyewitness to
       [Postell’s] flight, were transported to [Postell’s] location,
       where they positively identified [Postell]. Police then placed
       [Postell] under arrest and were about to transport him to
       police headquarters when [Postell] stated, “I’m shot, I’m
       shot in the back.” The arresting officers verified that
       [Postell] had been shot and transported him to the
       University of Pennsylvania Hospital.

           [Postell] was interviewed at [the] hospital, where he
       denied being present at the fight. [Postell] also denied
       having a gun that day. [Postell] further stated that he must
       have been shot while Pleasant or Blango were shooting at
       an unidentified male in a plaid shirt. After [Postell’s] release
       from the hospital the next day, he provided another
       statement to police. In his second interview, [Postell] stated
       he was present in the playground and that, while the fight
       was ongoing, “Rahim[’s] brother” took a gun from a “little
       short boy on [a] bike,” pointed it at everybody, and started
       shooting. [Postell] further stated that he was shot in the
       back and that he then drew his gun and indiscriminately
       fired back as he was running away. [Postell] admitted to
       possessing a “big” gun, either a .40 or a .45 caliber pistol.

          Police recovered five .45 caliber fired cartridge casings at
       the scene of the shooting. Another four .380 caliber fired
       casings were recovered at the alley where Harrison shot at
       [Postell].


                                    -3-
J-S45022-20



Commonwealth v. Postell, 153 A.3d 853 (Pa. Super. 2016), unpublished

memorandum at 2-4 (footnote omitted). As a result of the gunfire, Blango

was wounded and Scott was killed.

       On September 26, 2014, a jury convicted Postell of first-degree murder

and related charges.1 That same day, the trial court imposed the mandatory

life sentence for the murder conviction and imposed no further penalty on the

remaining convictions. Postell filed a post-sentence motion which the trial

court denied.

       Postell filed a timely appeal to this Court.        In an unpublished

memorandum filed on July 13, 2016, we rejected Postell’s appellate issues

and affirmed his judgment of sentence. See Postell, supra. Postell did not

seek further review.

       On July 13, 2017, Postell filed a timely pro se PCRA petition. The PCRA

court appointed counsel. On April 27, 2018, PCRA counsel filed an amended

petition, as well as a supplemental petition on August 8, 2019. In the petition,

Postell asserted that his trial counsel was ineffective for failing to call

exculpatory witnesses and character witnesses on his behalf at trial.       The

Commonwealth filed a motion to dismiss on October 8, 2019. On December
____________________________________________


1 Postell was tried jointly with his co-defendant, Jaquan Jordan. The jury
convicted Jordan of firearm violations and possession of an instrument of
crime. The trial court sentenced him to an aggregate term of four to twelve
years of imprisonment. In an unpublished memorandum filed on May 17,
2016, we rejected Jordan’s challenge to the discretionary aspects of his
sentence. See Commonwealth v. Jordan, 151 A.3d 1148 (Pa. Super.
2016).


                                           -4-
J-S45022-20



6, 2019, the PCRA court issued a Pa.R.Crim.P. 907 notice of its intent to

dismiss Postell’s petition without a hearing. Postell did not file a response. By

ordered entered January 31, 2020, the PCRA court entered an order denying

Postell’s PCRA petition. Thereafter, the PCRA court appointed current counsel.

This timely appeal followed. Both Postell and the PCRA court have complied

with Pa.R.A.P. 1925.

      We first address current counsel’s motion to withdraw.        Pursuant to

Turner/Finley, supra, before seeking leave to withdraw, a criminal

defendant’s counsel must review the record to determine if any meritorious

issue exists.   See Commonwealth v. Pitts, 981 A.2d 875, 876 n.1 (Pa.

2009). In Pitts, our Supreme Court explained that such review by counsel

requires proof of:

      1. A “no-merit” letter by PC[R]A counsel detailing the nature
         and extent of his review;

      2. The “no-merit” letter by PC[R]A counsel listing each issue
         the petitioner wished to have reviewed;

      3. The PC[R]A counsel’s “explanation,” in the “no-merit” letter,
         of why the petitioner’s issues were meritless;

      4. The PC[R]A court conducting its own independent review of
         the record; and

      5. The PC[R]A court agreeing with counsel that the petition
         was meritless.

Id. (citation and brackets omitted).        Further, PCRA counsel seeking to

withdraw from representation in this Court must contemporaneously forward

to the petitioner a copy of the petition to withdraw that includes (1) a copy of



                                      -5-
J-S45022-20



both the “no-merit” letter, and (2) a statement advising the PCRA petitioner

that, upon the filing of counsel’s petition to withdraw, the petitioner has the

immediate right to proceed pro se, or with the assistance of privately retained

counsel.     Commonwealth v. Muzzy, 141 A.3d 509, 511-12 (Pa. Super.

2016).

       Upon review, we conclude that PCRA counsel has substantially complied

with   the    Turner/Finley    requirements     as   set   forth   above.   See

Commonwealth v. Karanicolas, 836 A.2d 940, 947 (Pa. Super. 2003)

(holding that substantial compliance with requirements to withdraw as counsel

will satisfy the Turner/Finley criteria).       We now independently review

Postell’s claim to ascertain whether it entitles him to relief.

       Our scope and standard of review is well settled:

           In PCRA appeals, our scope of review is limited to the
           findings of the PCRA court and the evidence on the record
           of the PCRA court's hearing, viewed in the light most
           favorable to the prevailing party. Because most PCRA
           appeals involve questions of fact and law, we employ a
           mixed standard of review. We defer to the PCRA court's
           factual findings and credibility determinations supported by
           the record. In contrast, we review the PCRA court's legal
           conclusions de novo.

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa. Super. 2015)

(citations omitted).


           The PCRA court has discretion to dismiss a petition without
           a hearing when the court is satisfied that there are no
           genuine issues concerning any material fact, the defendant
           is not entitled to post-conviction collateral relief, and no
           legitimate purpose would be served by further proceedings.
           To obtain a reversal of a PCRA court’s decision to dismiss a

                                       -6-
J-S45022-20


            petition without a hearing, an appellant must show that he
            raised a genuine issue of material fact which, if resolved in
            his favor, would have entitled him to relief, or that the court
            otherwise abused its discretion in denying a hearing.

Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations

omitted).

         Postell claims that the PCRA court erred in dismissing, without a hearing,

his claim that trial counsel was ineffective for failing to call certain witnesses

at is trial. To obtain relief under the PCRA premised on a claim that counsel

was ineffective, a petitioner must establish by a preponderance of the

evidence that counsel’s ineffectiveness so undermined the truth determining

process that no reliable adjudication of guilt or innocence could have taken

place.      Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009).

“Generally, counsel’s performance is presumed to be constitutionally

adequate, and counsel will only be deemed ineffective upon a sufficient

showing by the petitioner.” Id. This requires the petitioner to demonstrate

that:     (1) the underlying claim is of arguable merit; (2) counsel had no

reasonable strategic basis for his or her action or inaction; and (3) petitioner

was prejudiced by counsel's act or omission.            Id. at 533.      A finding of

"prejudice" requires the petitioner to show "that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different." Id. A failure to satisfy any prong of

the     test   for   ineffectiveness   will   require   rejection   of   the   claim.

Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010).



                                         -7-
J-S45022-20



      As noted above, Postell asserts that trial counsel was ineffective for

failing to call exculpatory witnesses and character witnesses on his behalf at

trial. Our standard of review is well settled:

         When raising a claim of ineffectiveness for failure to call a
         potential witness, a petitioner satisfies the performance and
         prejudice requirements of the [Strickland v. Washington,
         466 U.S. 668 (1984)] test by establishing that: (1) the
         witness existed; 2) the witness was available to testify for
         the defense; (3) counsel knew of, or should have known of,
         the existence of the witness; (4) the witness was willing to
         testify for the defense; and (5) the absence of the testimony
         of the witness was so prejudicial as to have denied the
         defendant a fair trial[.]

Commonwealth v. Matias, 63 A.3d 807, 810-11 (quoting Commonwealth

v. Sneed, 45 A.3d 1096, 1108-09 (Pa. 2012).

      Here, the PCRA court first noted that Postell’s counseled PCRA petition

focused only on one eyewitness, Joshua Marthone:

             As to Marthone, [Postell] submitted an affidavit in which
         Marthone averred that when he was incarcerated at State
         Correctional Institution (“SCI”) Dallas with [Postell] in 2018,
         they had a conversation about the shooting for which
         [Postell] was convicted. Marthone claims that he was at the
         scene of the shooting, Overbrook High School, and saw an
         individual in a bright green shirt fire a gun. According to
         Marthone, after he saw a “boy laying in the [baseball] field,”
         he started to run away and again heard the sound of a gun
         firing multiple times. Marthone further claims after he
         conveyed this information to [Postell], [Postell] started to
         cry and told [Marthone] that he could “save [Postell’s] life”
         if Marthone were willing to submit an affidavit with the
         above-mentioned information.

PCRA Court Opinion, 3/11/20, at 8 (citations omitted).




                                      -8-
J-S45022-20



      The PCRA court then explained why Postell’s claim of ineffectiveness for

failing to call Marthone at trial failed:

             [Postell’s] claim is without merit for two reasons. First,
         [trial counsel] had no reason to know, at the time of the
         trial, that Marthone was a witness. [Postell] does not aver
         any reason why [trial counsel] should have known of
         Marthone’s existence, and Marthone’s own affidavit
         indicated that [Postell] did not know Marthone was a witness
         to the incident until 2018, well after trial, when both he and
         Marthone were incarcerated at SCI Dallas.

            Moreover, even if [trial counsel] knew about Marthone,
         he still would not have been ineffective for failing to present
         him at trial. In his affidavit, Marthone claims that he saw a
         person in a bright green shirt fire a gun, but that he did not
         see the face of the shooter. The evidence at trial established
         that co-defendant [Jordan] was wearing a green shirt and
         that several individuals, including Jordan and [Postell], who
         was wearing a red hoody, fired guns on the day of the
         incident.      Accordingly, Marthone’s affidavit merely
         corroborates that there was an individual in a green shirt
         who fired a gun. It does not contradict the evidence
         presented at trial that [Postell] discharged his firearm.

PCRA Court Opinion, 3/11/20, at 8-9 (citations omitted).

      Finally, the PCRA court emphasized how the information in Marthone’s

affidavit would not have benefitted Postell at trial, given other evidence

actually introduced by the Commonwealth:

         At trial, six eyewitnesses claimed that they saw [Postell] fire
         a gun in the direction of [Blango]. In addition, [Postell]
         admitted in a statement to detectives that he fired a gun
         multiple times and that he was acting in self-defense.
         Further, ballistic evidence demonstrated that Blango and the
         decedent, [Scott] were shot by .45 caliber bullets, which
         matched the caliber of the gun [Postell] stated he had fired.
         Accordingly, Marthone’s proposed testimony would not have
         exculpated [Postell] in any manner. As a result, the absence


                                        -9-
J-S45022-20


            of is testimony could not have been so prejudicial as to have
            denied [Postell] a fair trial.

PCRA Court Opinion, 3/11/20, at 9 (citations omitted). Thus, the PCRA court

concluded that Postell’s ineffectiveness claim involving Marthone failed, and

that it properly denied the claim without first holding a hearing.

          Our review of the record supports the trial court’s conclusions that

Postell did not meet his burden under Matias, supra, and even if he did,

Marthone’s testimony would not contradict any evidence presented against

Postell at trial.

          As to the failure to call character witnesses, our review of the record

supports the PCRA court’s conclusion that Postell failed to meet the Matias

test because he never identified these proposed witnesses. See PCRA Court’s

Opinion, 3/11/20, at 9-10. For this reason alone, the PCRA court correctly

denied this ineffectiveness claim without a hearing.         Commonwealth v.

Treiber, 121 A.3d 435, 464 (Pa. 2015).

          In sum, because the record supports PCRA counsel’s determination that

Postell’s ineffectiveness claim lacks merit, we grant PCRA counsel’s motion to

withdraw, and affirm the PCRA court’s order denying Postell post-conviction

relief.

          Motion to withdraw granted. Order affirmed.




                                       - 10 -
J-S45022-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2020




                          - 11 -